Citation Nr: 0025122	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1968 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied the claims of service connection for a left ankle 
disorder, food poisoning, residuals of a head injury, and 
post-traumatic stress disorder (PTSD).  As the term 
"gastrointestinal disorder" more accurately describes the 
disability the appellant claims resulted from food poisoning, 
that is how the issue is set forth on the title page of this 
decision.  

During the pendency of this appeal, the RO granted service 
connection for PTSD by December 1995 rating decision; that 
constituted a full award of that benefit sought on appeal.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
Thus, the Board no longer has jurisdiction over the claim of 
service connection for PTSD.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a left ankle disorder to service nor 
is arthritis of the left ankle shown by competent evidence to 
have been manifest to a compensable degree within the one-
year period following service.  

2.  No competent evidence has been submitted linking the 
post-service findings of a gastrointestinal disorder to 
service.  

3.  No competent evidence has been submitted showing any 
current residual of a claimed head injury.  



CONCLUSIONS OF LAW

1.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for a head injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the appellant, arthritis manifest to 
a degree of 10 percent within a year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection on a secondary basis is 
warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310.  Also, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, a veteran 
may be compensated for the degree of disability (but only 
that degree) over and above the disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
evidentiary threshold is rather low, requiring only that a 
claim be plausible or capable of substantiation.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  An allegation that a 
disorder is service connected is not sufficient; the 
appellant must submit competent evidence in support of the 
claim that would justify a belief by a fair and impartial 
individual of its plausibility.  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus or link 
between the in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In order for a 
claim for secondary service connection for a disorder clearly 
separate from the service-connected disorder to be well 
grounded, the veteran must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  Jones v. Brown, 7 Vet. App. 
134 (1994).  A claim may also be well grounded if the 
condition is observed in service or during an applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  If the 
appellant does not meet this burden, VA cannot assist him in 
development of evidence pertinent to the claim.  Morton v. 
West, 12 Vet. App. 477 (1999).  

II.  Left Ankle Disorder

The post-service evidence indicates that the appellant has a 
left ankle arthritic disorder.  VA examination in December 
1988 revealed a diagnosis of polyarthralgias of the ankles.  
VA clinical records in May and September 1989 and in October 
1992 showed that he complained of left ankle pain, swelling, 
and stiffness in the morning.  VA psychiatric examination in 
December 1994 revealed his complaints of arthritis in the 
left ankle.  A private clinical record in September 1996 
noted his complaints of left ankle pain and swelling.  VA x-
ray study in December 1997 found early degenerative arthritis 
of the left ankle.  VA examination that month reported 
minimal degenerative arthritis of the left ankle with some 
limited motion.  These findings constitute competent medical 
evidence of a current left ankle disorder, thereby satisfying 
the initial element of a well-grounded claim.  

The appellant maintains that he injured his left ankle in 
service when he suffered shell fragment wounds to the left 
lower extremity.  In the alternative, he asserts that if this 
symptomatology arose after service it must be related to his 
earlier in-service injury.  The service medical records in 
March 1970 revesl that he sprained his left ankle, which was 
treated with an ace bandage.  This entry and the appellant's 
contentions, which must be presumed true for purposes of 
determining whether the claim is well grounded, satisfy the 
second element of a well-grounded claim.  See King v. Brown, 
5 Vet. App. 19, 21 (1993) (truthfulness of evidence must be 
presumed when determining whether a claim is well grounded).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current left ankle disorder to 
service.  In this case, that means that the nexus evidence 
must connect the current disorder first noted in December 
1988 to either the in-service left ankle sprain or the in-
service shell fragment wounds to the lower extremities.  

Unfortunately, in this case the appellant has not presented 
such evidence.  The service examination in September 1970 was 
silent as to any left ankle disorder at service separation; 
thus, it is logical to conclude that the left ankle sprain 
resolved.  The medical evidence of record through 1988, 
mostly VA clinical and examination reports, discussed the 
shell fragment wound injuries and their residuals and the 
appellant's service-connected seizure disorder.  They did 
not, though, refer to the left ankle, or even to any 
complaint by the appellant of left ankle symptomatology.  
Several documents referred to the duration of the appellant's 
complaints.  The December 1988 VA examination described his 
left ankle complaints as arising five to six years earlier.  
The December 1997 VA examination reported his complaints of 
symptoms over the previous 10 years.  Neither, though, placed 
the onset of these symptoms earlier than 1982, about 12 years 
after he separated from service.  Most significant, however, 
is the lack of any medical opinion linking the current 
disorder to the left ankle injury or the shell fragment 
wounds suffered in service.  The only opinion addressing the 
nexus question, from the December 1997 VA examination, is 
adverse to the claim since it reveals the examiner's opinion 
that it was unlikely that the left ankle disorder was 
secondary to the service-connected shell fragment wounds of 
the lower extremities.  

For these reasons, the record does not contain any medical 
opinion linking the initial December 1988 post-service 
medical finding of a left ankle disorder to service or to the 
expiration of the one-year presumptive period immediately 
after service.  In the absence of such evidence, the 
appellant has not satisfied the third and final element of a 
well-grounded claim.  Because the claim is not well grounded, 
VA cannot assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

III.  Gastrointestinal Disorder

The December 1997 VA examination indicated that the appellant 
complained of constipation and loose stools.  The abdomen was 
soft and tender and the bowel sounds were active.  To rule 
out the possibility of gastrointestinal bleed or ulcerations, 
colonic polyps, and helicobacterpylori, the VA examiner 
scheduled the appellant for an esophagoduodenoscopy and 
colonoscopy in February 1998, which revealed a normal upper 
gastrointestinal tract except for inflammation, a small 
hiatal hernia, erythematous antrum and duodenum, and multiple 
sigmoid diverticulum.  A pathologic report noted antral and 
fundic/oxyntic mucosa with chronic gastritis and no 
helicobacterpylori.  While these findings did not identify 
any sort of food poisoning, they satisfy the initial element 
of a well-grounded claim.  

The appellant contends that during service he had a period of 
gastrointestinal symptomatology.  The service medical records 
in April 1970 indicated that he experienced vomiting, 
diarrhea, and bloody stools for a few weeks.  Again, while 
this entry did not discuss food poisoning, it and the 
appellant's presumed-truthful contentions satisfy the second 
element of a well-grounded claim.  See King, 5 Vet. App. at 
21.  

As for the final element of a well-grounded claim, requiring 
competent medical evidence linking the in-service symptoms in 
1970 with the post-service findings in 1997 and 1998, the 
only relevant evidence is the August 1998 VA examiner's 
addendum.  There, the examiner summarized the findings of the 
December 1997 examination and the February 1998 tests and 
concluded that the results did not support the appellant's 
claim.  While there is current gastrointestinal 
symptomatology, the August 1998 opinion did not substantiate 
any link between the current and the in-service 
symptomatology.  For these reasons, the record does not 
contain any medical opinion linking the 1997 and 1998 post-
service medical findings of a gastrointestinal disorder to 
service.  In the absence of such evidence, the appellant has 
not satisfied the third and final element of a well-grounded 
claim.  Because the claim is not well grounded, VA cannot 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

IV.  Head Injury

Service connection has already been established for a seizure 
disorder, which was first noted during service.  The 
appellant contends that he incurred a head injury when he 
fell during a seizure episode, striking and injuring his 
head.  The evidence of record relevant to this claim is as 
follows:

? The service medical records are silent as to any head 
trauma in service.  The separation examination in 
September 1970 noted an abnormal neurologic clinical 
evaluation, characterized as epilepsy.  

? A VA electroencephalogram in August 1971 was described 
as normal.  

? VA examination in October 1971 included a diagnosis of 
seizure disorder.  It was noted during seizures that he 
fell to the ground without warning.  

? VA examination in April 1974 discussed the diagnoses of 
convulsive disorder and mild cephalgia, the etiology of 
which was unknown.  The seizures included loss of 
consciousness, but there was no indication of head 
trauma in earlier seizure episodes.  

? VA hospital records in October and November 1979 
described a seizure disorder of unknown origin, and it 
was noted that the appellant had overused phenobarbital 
in the past.  There was no indication in the report of 
hospitalization of a history of head trauma.  

? VA clinical records in January 1980 indicated that the 
appellant reported to a medical facility after a 
seizure in which he claimed to have hit his head.  A 
radioencephalogram that month was negative except for a 
small focal area of mildly increased uptake probably in 
the bony calvarium.  

? VA examination in May 1981 noted the appellant's 
reported history of seizures since 1974 with some 
injuries to the back of his head.  He complained of 
throbbing headaches from repeated head injuries when 
falling down secondary to a seizure.  The examiner 
diagnosed seizure disorder.  

? VA clinical records in June 1982 indicated that the 
appellant had been involved in a motor vehicle accident 
one week earlier when he hit the steering wheel with 
his chest and after which he complained of headaches.  

? VA examinations in April 1983, September 1986, August 
1989, September 1989, and August 1992 revealed 
diagnoses a grand mal seizure disorder.  There was no 
discussion of head injuries resulting from any 
seizures.  

? VA hospital records in March 1992 indicated that the 
appellant had a serious substance abuse problem 
involving alcohol, cocaine, and amphetamines, as well 
as other drugs.  The examiner described the seizure 
disorder as secondary to his substance abuse, but did 
not discuss any history of head injury caused by 
seizures.  

? VA examination in December 1994 diagnosed PTSD and 
noted the appellant's substance abuse history and his 
seizure disorder by history.  

? VA examination in May 1996 revealed, based on the 
appellant's history without the aid of the claims file 
or medical records, that he injured his head during 
service following a seizure episode and that at age 18 
suffered a head injury with loss of consciousness when 
a motor vehicle struck him.  

? VA examination in August 1997 showed an impression of 
normal examination with probable post-traumatic 
seizures.  The head was described as normoencephalic 
and atraumatic.  As history, the appellant informed the 
examiner that he suffered a head injury during a 
seizure in service.  

? VA examination in January 1998 indicated diagnoses of 
PTSD and rule out co-existing major depressive episode.  
The examiner noted as history that the appellant had 
two head traumas with loss of consciousness, although 
when the trauma occurred was not noted.  

The first element of a well-grounded claim requires competent 
medical evidence of current residuals of a head injury.  The 
most recent VA examinations are silent as to any medical 
findings of any residuals of a head injury.  VA examination 
in December 1994 was silent as to any such residuals, as were 
VA examination in May 1996, August 1997, and January 1998.  
Significantly, the August 1997 VA examiner described the 
appellant's head as normoencephalic and atraumatic.  
Moreover, VA hospital records in May 1992 and VA examination 
in April 1983, September 1986, August and September 1989, and 
August 1992 were silent as to any residuals of a head injury.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 226 
(19 92).  The failure to demonstrate a current disability 
constitutes failure to present a plausible or well-grounded 
claim.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

That is not to say that the record is entirely devoid of such 
evidence.  VA examination in October 1971 noted that the 
appellant fell to the ground during a seizure and the 
examination in April 1974 indicated that the seizures 
involved a loss of consciousness.  The latter examination 
included a diagnosis of mild cephalgia, a brain disorder.  
The Board does not consider this finding to be evidence of a 
current disorder as it was prepared more than 26 years ago 
and is contradicted by more recent evidence.  Even if this 
finding were to be accepted as evidence of a current residual 
of a head injury, satisfying the initial element of a well-
grounded claim, the record is silent as to any medical 
evidence connecting that disorder to the seizure disability.  
See Jones, 7 Vet. App. at 137 (secondary service-connection 
claim is well grounded where there is competent medical 
evidence linking the seizure disorder to any residuals of a 
subsequent head injury).  The clinical, hospital, and 
examination reports set forth above documented the 
appellant's discussions of head injuries with VA medical 
personnel.  However, none of this evidence affirmatively 
documented a specific head injury.  As such, the records 
represent the appellant's contentions unenhanced by a medical 
opinion, which cannot serve as competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 408 (1995).  Moreover, his 
version of the history cannot serve as competent evidence 
because there is no indication he possesses the requisite 
expertise to render the medical opinion needed in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In short, 
even if the evidence did show a current residual of head 
injury, there is no competent medical evidence linking that 
residual to service or to a service-connected seizure 
disability.  

For these reasons, and in light of the evidence, the 
appellant has not submitted competent evidence satisfying the 
elements of a well-grounded claim.  VA is under no duty to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

V.  Other Considerations

Although VA is not obligated to assist the appellant in the 
development of facts pertinent to these claims, it has an 
obligation to notify him when circumstances put it on notice 
that missing but relevant evidence may or could exist that, 
if true, would make the claim plausible.  38 U.S.C.A. 
§ 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Here, however, the appellant has not specifically identified 
any available evidence that has not been submitted or 
obtained that would support a well-grounded claim for any of 
the three claims at issue.  Thus, VA has satisfied its 
obligation under 38 U.S.C.A. § 5103(a).  Slater v. Brown, 9 
Vet. App. 240 (1996).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for a head injury is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

